762 F.2d 1010
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.LAVONNE RICE; AIDA CLAUDIO; CREATHEL M. LOVEJOY; NEYDADELCADO; BERNICE SMITH; JANICE ROGERS; BONNIE SWANSIGER;MARIA TORRES; GLADY M. SMITH; DAPHNE STANLEY; AND EDDIE MAEINGRAM, PLAINTIFFS-APPELLANTS,v.UNIVERSAL FULLER COMPANY; CLEVELAND LOCAL NO. 1 LAUNDRY, DRYCLEANING AND DYE HOUSE WORKERS' INTERNATIONALUNION, DEFENDANTS-APPELLEE.
NO. 82-3748
United States Court of Appeals, Sixth Circuit.
4/9/85

ORDER
BEFORE:  LIVELY and KEITH, Circuit Judges and WEICK, Senior Circuit Judge.


1
These Ohio plaintiffs move this Court to remand this cause for further consideration.  They are appealing from a district court judgment dismissing their Sec. 301, Labor Management Relations Act, suit charging their former company and union with illegally discharging them and with unfair representation.  The suit was dismissed because it was not filed within ninety days after their grievances were finally resolved.  The district court dismissed the suit at plaintiffs' costs.  The local union has responded to the motion to remand.


2
As the district court so found, plaintiffs' suit was filed on March 4, 1981 within six months after their grievances were finally resolved on September 22, 1980.  Subsequent to the district court's dismissal of the suit, however, the Supreme Court decided that the six month time period contained in Sec. 10(b) of the National Labor Relations Act, 29 U.S.C. Sec. 160(b), applied to control the timeliness of hybrid Sec. 301 suits; DelCostello v. International Brotherhood of Teamsters, 462 U.S. 151 (1983); and, the Sixth Circuit has decided to apply this decision retroactively.  Smith v. General Motors Corp., 747 F.2d 372 (6th Cir. 1984) (en banc).  It is, therefore, clear that plaintiffs' suit was filed in a timely manner.


3
For these reasons, this panel unanimously agrees that oral argument is not necessary in this appeal.  Rule 34(a), Federal Rules of Appellate Procedure.  The district court's judgment dismissing plaintiffs' suit at plaintiffs' costs, is, accordingly, hereby reversed pursuant ot Rule 9(d)(4), Rules of the Sixth Circuit, and the cause is hereby remanded for further proceedings.